Exhibit 10.1

The Secretary of State for Business, Innovation and Skills

Department for Business, Innovation and Skills

1 Victoria Street

London

SW1H 0ET

12 September 2013

Molecular Profiles Ltd Regional Growth Fund Assistance

In consideration of the Secretary of State for Business, Innovation and Skills
(the “Secretary of State”) being willing, at our request, to make Molecular
Profiles Ltd an offer of up to £1,600,000 (One Million Six Hundred Thousand
Pounds) under the terms of the Grant Offer Letter dated 5 September 2013 under
reference 01.09.02/1268C or under the terms of any letter relating to the same
grant which varies or supersedes that letter (together the “Grant Offer Letter”)
Columbia Laboratories Inc hereby undertakes to provide sufficient funds to
enable Molecular Profiles Ltd to perform its obligations in accordance with the
terms of the Grant Offer Letter.

In this guarantee “Guaranteed Obligations” means all monies, debts and
liabilities of any nature (whether actual or contingent) from time to time due,
owing or incurred by or from Molecular Profiles Ltd to the Secretary of State
under or in connection with the Grant Offer Letter.

Columbia Laboratories Inc guarantees to the Secretary of State that, whenever
Molecular Profiles Ltd does not pay any of the Guaranteed Obligations when due,
to pay on demand the Guaranteed Obligations.

Columbia Laboratories Inc will make any payments under this guarantee in full,
without any deduction or withholdings whatsoever.

Further, Columbia Laboratories Inc agrees that if any payments due from
Molecular Profiles Ltd are not recoverable from Columbia Laboratories Inc as
guarantor or surety for Molecular Profiles Ltd for any reason whatsoever those
payments shall nevertheless be recoverable from Columbia Laboratories Inc as
principal debtor and shall be payable by Columbia Laboratories Inc on demand.

Columbia Laboratories Inc as principal debtor and as a separate and independent
obligation and liability agrees to indemnify and keep indemnified the Secretary
of State in full and on demand from and against all and any losses, costs,
claims, liabilities, damages, demands and expenses suffered or incurred by the
Secretary of State arising out of, or in connection with, any failure of
Molecular Profiles Ltd to perform or discharge any of its obligations or
liabilities in respect of the Guaranteed Obligations.

Any amounts due from Columbia Laboratories Inc shall carry interest at 1.5%
above the base rate for the time being of the Bank of England or at the European
Commission’s reference rate for the United Kingdom as published in the Official
Journal from time to time, whichever is the higher, from the date of demand to
the date of payment.

The Secretary of State may claim under this guarantee at the same time as or
after making demand of Molecular Profiles Ltd or before, at the same time as, or
after taking any action to claim under or enforce any other right, security or
guarantee which it may hold from time to time in respect of the Guaranteed
Obligations.

Columbia Laboratories Inc shall accept a certificate or other document signed by
the Secretary of State or on his/her behalf as conclusive evidence of amounts
repayable by Molecular Profiles Ltd.

Columbia Laboratories Inc has not received any security from Molecular Profiles
Ltd for giving this guarantee and we shall not take any security for its
liability under this guarantee for so long as any sums may become

 

Page 1 of 2



--------------------------------------------------------------------------------

repayable under the Grant Offer Letter without first obtaining written consent
from the Secretary of State. If, in contravention of that undertaking, Columbia
Laboratories Inc takes any security Columbia Laboratories Inc shall hold the
security and all or any amounts realised by Columbia Laboratories Inc from it on
trust for the Secretary of State.

Columbia Laboratories Inc shall not take any steps to enforce any right or claim
against Molecular Profiles Ltd or any co-guarantor in respect of any monies paid
by Columbia Laboratories Inc to the Secretary of State pursuant to this
guarantee or any other liabilities between Molecular Profiles Ltd and Columbia
Laboratories Inc unless and until all of the Guaranteed Obligations owing to the
Secretary of State (both actual and contingent) have been performed and
discharged in full.

This guarantee is a continuing guarantee and will remain in force until the
Guaranteed Obligations have been performed and discharged in full. Columbia
Laboratories Inc’s liability under this guarantee will not be affected by:
(a) any concession, time, indulgence or release granted by the Secretary of
State to Molecular Profiles Ltd or any other person, (b) the Secretary of
State’s failure to take, perfect, enforce or hold unimpaired any security,
indemnity or guarantee taken for the Guaranteed Obligations (c) any payment or
dealing or anything else (whether by or relating to Molecular Profiles Ltd,
Columbia Laboratories Inc or any other person) which would, but for this
paragraph, operate to discharge or reduce the Guaranteed Obligations or (d) any
termination, amendment, variation, novation, replacement or supplement of or to
any of the Guaranteed Obligations (including without limitation any change in
the purpose of, any increase in or extension of, the Guaranteed Obligations.

This guarantee and any non-contractual obligations arising out of or in
connection with it shall be governed by the laws of England. Columbia
Laboratories Inc agrees that the courts of England will have jurisdiction to
hear and settle any dispute which arises in connection with this guarantee,
although this shall not limit the right of the Secretary of State to bring
proceedings against Columbia Laboratories Inc in any other court of competent
jurisdiction. Columbia Laboratories Inc irrevocably agree only to bring
proceedings in the courts of England. Columbia Laboratories Inc agrees in
connection with proceedings in England that any writ, judgment or other notice
of process shall be sufficiently and effectively served on Columbia Laboratories
Inc if delivered to 8 Orchard Place, Nottingham Business Park, Nottingham, NG8
6PX.

This guarantee shall be in addition to any other guarantee for the Guaranteed
Obligations under the Grant Offer Letter by Molecular Profiles Ltd signed by
Columbia Laboratories Inc that the Secretary of State may hold.

This guarantee shall remain in full force and effect even if Columbia
Laboratories Inc or Molecular Profiles Ltd have merged or amalgamated with
another company or if Columbia Laboratories Inc or Molecular Profiles Ltd have
changed their respective constitutional documents.

Any demand or other communication concerning this guarantee should be sent to
Columbia Laboratories Inc at our registered office for the time being.

Signed: .…/s/ Frank Condella…………………………….

Print name: .…Frank Condella…………………………….

Company Director

for and on behalf of:

Columbia Laboratories Inc

 

Page 2 of 2